Slip Op. 06 - 113

 UNITED STATES COURT OF INTERNATIONAL TRADE
                                         :
AGRO DUTCH INDUSTRIES, LTD.,             :
                                         :
                              Plaintiff, :
                                         :
                  v.                     :                  Before: MUSGRAVE, Judge
                                         :                  Court No. 04-00493
UNITED STATES,                           :
                                         :
                              Defendant, :
                                         :
                 and                     :
                                         :
COALITION FOR FAIR MUSHROOM TRADE, :
                                         :
                   Defendant-Intervenor. :
                                         :

                                          JUDGMENT

        This matter having been submitted for decision, and the Court having duly deliberated and
now concluding that the second Results of Redetermination Pursuant to Remand dated July 19, 2006,
in which the defendant explains that the lines of computer programming described in Slip Op. 06-96
(June 23, 2006) accomplishes both a circumstance-of-sale adjustment for differences in commissions
pursuant to 19 C.F.R. § 351.410(b) as well as the 351.410(e) adjustment at issue (i.e., commissions
paid in one market but not the other), are reasonable, and upon all other papers and proceedings,
now, therefore, in view of the foregoing, it is hereby

          ORDERED that judgment be, and it hereby is, rendered in favor of defendant, and it is
further

       ORDERED that Certain Preserved Mushrooms From India: Final Results of Antidumping
Duty Administrative Review, 69 Fed. Reg. 51630 (Aug. 20, 2004), as amended 69 Fed. Reg. 55405
(Sep. 14, 2004) be, and they hereby are, sustained, and it is further

          ORDERED that all issues having been decided, this matter is concluded.


                                                     /s/ R. Kenton Musgrave
Dated: July 25, 2006                                   R. KENTON MUSGRAVE, JUDGE
       New York, New York